
	

113 HR 4446 IH: Dignified Interment of Our Veterans Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4446
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Shuster (for himself, Mr. Culberson, Mr. Bishop of Georgia, Mr. Cartwright, Mr. Thompson of Pennsylvania, Mr. Meehan, and Mr. Cook) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to conduct a study on matters relating to the claiming
			 and interring of unclaimed remains of veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Dignified Interment of Our Veterans Act of 2014.
		2.Department of Veterans Affairs study on matters relating to claiming and interring unclaimed
			 remains of veterans
			(a)Study and report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall—
				(1)complete a study on matters relating to the identification, claiming, and interring of unclaimed
			 remains of veterans; and
				(2)submit to Congress a report on the findings of the Secretary with respect to the study required
			 under paragraph (1).
				(b)Matters studiedThe matters studied under subsection (a)(1) shall include the following:
				(1)Determining the scope of issues relating to unclaimed remains of veterans, including an estimate of
			 the number of unclaimed remains of veterans on the day before the date of
			 the enactment of this Act.
				(2)Assessing the effectiveness of the procedures of the Department of Veterans Affairs for claiming
			 and interring unclaimed remains of veterans.
				(3)Identifying and assessing State and local laws that affect the ability of the Secretary to
			 identify, claim, and inter unclaimed remains of veterans.
				(4)Developing recommendations for such legislative or administrative action as the Secretary considers
			 appropriate.
				
